757 N.W.2d 690 (2008)
Jaimette BELLMORE, Respondent,
v.
MORGAN BUSINESS TRUST d/b/a Extended Family Home Care and American Home Assurance Company/AIG/Claim Services, Relators, and
Progressive Direct Insurance Company, St. Mary's Duluth Clinic Health System, and Minnesota Department of Human Services, Intervenors.
No. A08-1355.
Supreme Court of Minnesota.
November 25, 2008.
Russell J. LaCourse, LaCourse Law Office, P.A., Duluth, MN, for respondent.
Brian P. Thompson, Steven E. Sullivan, Johnson & Condon, P.A., Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
G. BARRY ANDERSON, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 15, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.